CONFESSION OF ERROR

PER CURIAM.
Based on the state’s appropriate confession of error and our own review of the record, we reverse the trial court’s April 28, 1997 order directing the forfeiture of defendant’s past and future gain time and remand with directions to reinstate all forfeited gain time. Mandamus is the appropriate avenue for a prisoner to assert due process violations stemming from prison disciplinary proceedings, Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994), and it was error to divest defendant of gain time for seeking that relief. However, we affirm that portion of the April 28 order that denied defendant’s petition for writ of mandamus as the allegations therein were facially insufficient to warrant relief. See Holcomb v. Department of Corrections, 609 So.2d 751 (Fla. 1st DCA 1992).
Affirmed in part, reversed in part, remanded with directions.